Case 1:21-cv-22689-KMW Document 1 Entered on FLSD Docket 07/26/2021 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO.:


  NICHOLAS GUASTO,

        Plaintiff

        vs.

  I.C. SYSTEM, INC.,

        Defendant.

  ____________________________________/

              DEFENDANT’S NOTICE AND PETITION FOR REMOVAL

     TO:       The Honorable Judges of the United States District Court for the

     Southern District of Florida.

        COMES NOW, Defendant and Petitioner for removal, I.C. SYSTEM, INC.

  (“Defendant”), and with reservation of all rights, hereby removes this action to the

  United States District Court for the Southern District of Florida from the County

  Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida, the

  proceeding entitled and captioned: Nicholas Guasto v. I.C. System, Inc., Case No. 2021-

  CC-018549 on the basis of federal question jurisdiction pursuant to 28 U.S.C. §§ 1441

  and 1446(a). This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§

  1331 and 1367.

     The Petition is based on the following grounds:
Case 1:21-cv-22689-KMW Document 1 Entered on FLSD Docket 07/26/2021 Page 2 of 3




        1.     Plaintiff is Nicholas Guasto (“Guasto”).

        2.     Defendant is I.C. SYSTEM, INC. (“ICS”).

        3.     The civil action was originally brought against them in the County Court

  of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida, the

  proceeding entitled and captioned: Nicholas Guasto v. I.C. System, Inc., Case No. 2021-

  CC-018549. A copy of the Complaint served in that action, in addition to all process

  and pleadings served upon Defendant/Petitioner, is attached hereto.

        4.     The aforesaid action was commenced by service of process consisting of

  the Summons and Complaint, upon Defendant, on July 14, 2021.

        5.     The controversy herein between the Plaintiff and Defendant is a

  controversy based upon consumer protection right created by and enforced through

  federal statutes, 15 U.S.C. § 1692, et seq., entitled the Fair Debt Collection Practices

  Act (“FDCPA”).

        6.     The above-described action is a civil action over which this Court has

  original jurisdiction under the provisions of 28 U.S.C. § 1331, and is one that may be

  removed to this Court by the Defendant/Petitioner pursuant to the provisions of 28

  U.S.C. § 1441(a), in that it is a civil action based upon a federal question over which

  this Court has original jurisdiction.

        7.     This Petition for Removal is filed with this Court within thirty (30) days

  after service on Defendant of the Complaint in the above-styled action and is,

  therefore, timely pursuant to 28 U.S.C. § 1446 (b).
Case 1:21-cv-22689-KMW Document 1 Entered on FLSD Docket 07/26/2021 Page 3 of 3




        8.     Removal is proper because the Plaintiff’s Complaint involves a federal

  question. 15 U.S.C. §§ 1692 et seq. (Fair Debt Collections Practices Act “FDCPA”);

  Long v. Bando Mfg. of Am., Inc., 201 F.3d 754, 757-58 (6th Cir. 2000); Peters v. Union

  Pac. R.R., 80 F.3d 257, 260 (8th Cir. 1996).

        9.     All pleadings, process, orders, and other filings in the state court action

  available to Defendant are attached to this notice as required by 28 U.S.C. §1446(a).

        10.    Venue is proper in this district under 28 U.S.C. §1441(a) because this

  district and division embrace the place where the removed action has been pending.

        11.    Defendant will promptly file a copy of this Notice of Removal with the

  clerk of the state court where the action has been pending and serve a copy of this

  Notice on counsel for Plaintiff.

        WHEREFORE Defendant, I.C. SYSTEM, INC., respectfully requests that the

  above entitled action be removed from the County Court of the Eleventh Judicial

  Circuit in and for Miami-Dade County, Florida, to the United States District Court

  for the Southern District of Florida for all further proceedings.

     Dated: July 26, 2021
                                           Respectfully submitted by:

                                                  /s/ Sangeeta Spengler
                                                  Sangeeta P. Spengler Esq.
                                                  Florida Bar No.: 0186864
                                                  spspengler@gsgfirm.com
                                                  Golden Scaz Gagain PLLC
                                                  1135 Marbella Plaza Drive
                                                  Tampa, Florida 33619
                                                  Phone: (813) 251-5500
                                                  Fax: (813) 251-3675
                                                  Counsel for Defendant
